DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the network storage location" in the last clause of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 appears to be a mistaken copy and paste of claim 7. Claim 7 depends on claim 6 where “a network storage location” in introduced. However, claim 20 depends from claim 19, which is materially different from claim 6 and does not introduce a “network storage location”. Accordingly, claim 20 is indefinite as to what “the network storage location” is referencing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, 11, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (US 2019/0319885) (hereinafter Fan).
Regarding claims 1 and 8, Fan teaches a system and method comprising: one or more processors configured by executable instructions to perform operations (fig. 2, processor(s) 103) including: receiving, by the one or more processors, a user request from a user device (fig. 6, step 354, “receiving a service request from a computing device”); determining, by the one or more processors, a user jurisdiction associated with the received user request (ph. [0010], “the service request may include a geographic location of a user of the computing device, and wherein application of the rule may include determining if the geographic location of the user of the computing device is within the geographic area in the rule.”); based at least on a request type of the user request and the user jurisdiction, selecting, by the one or more processors, a first policy file from among a plurality of policy files (ph. [0049], “The service request received by the service router 220 has a service request address corresponding to Service B, such as /b/**.”, /b/ being a request type; ph. [0059], “Application of the filter 262(2) within rule 260(2) includes determining if the identity of the user of the computing device 202 matches the identity of the test customer, and determining if the geographic location of the user of the computing device 202 is also within the U.S. In this case, the filter 262(2) includes “customer eq ‘cull.’ and ‘geo eq US’”. When the identity and location conditions of the user of the computing device 202 are met by the filter 262(2), then the service request having service request address /b/** is considered to be a match to routing policy <002>”; See fig. 4, “geo eq ‘US’” in the bottom routing policy <002>), the plurality of policy files preconfigured for respective different combinations of at least the request type and the user jurisdiction to contain at least one data action for instructing at least one respective target subsystem to perform the at least one data action in response to a respective user request ( fig. 4, data action 264(2); ph. [0060], “Rule 260(2) also includes an action field 264(2) which provides the routing action associated with routing policy <002>. In this case, the routing action includes a destination address corresponding to Service B-development 230(3). The action field 264(2) provides “dsturi”:“b-devl.com”.”); and sending, by the one or more processors, based on a data action included in the first policy file, at least one instruction to at least one target subsystem (ph. [0061], “The service router 220 executes the routing action specified by the matched routing policy having the highest priority, in this case routing policy <002>”, i.e. the request is sent to the destination b-devl.com specified in action 264(2) in figure 4, which is Service Instance 230(3) in figure 3).
Regarding claim 15, Fan teaches a non-transitory computer-readable medium storing instructions executable to configure one or more processors associated with a service to perform operations comprising: receiving, by the one or more processors, a user request associated with a user, the user request for the service to one of: forget user data associated with the user that is maintained by the service, or provide information related to the user that is maintained by the service (fig. 6, step 354, “receiving a service request from a computing device”); determining, by the one or more processors, a user jurisdiction associated with the received user request (ph. [0010], “the service request may include a geographic location of a user of the computing device, and wherein application of the rule may include determining if the geographic location of the user of the computing device is within the geographic area in the rule.”); based at least on a request type of the user request and the user jurisdiction, selecting, by the one or more processors, a first policy file from among a plurality of policy files (ph. [0049], “The service request received by the service router 220 has a service request address corresponding to Service B, such as /b/**.”, /b/ being a request type; ph. [0059], “Application of the filter 262(2) within rule 260(2) includes determining if the identity of the user of the computing device 202 matches the identity of the test customer, and determining if the geographic location of the user of the computing device 202 is also within the U.S. In this case, the filter 262(2) includes “customer eq ‘cull.’ and ‘geo eq US’”. When the identity and location conditions of the user of the computing device 202 are met by the filter 262(2), then the service request having service request address /b/** is considered to be a match to routing policy <002>”; See fig. 4, “geo eq ‘US’” in the bottom routing policy <002>), the plurality of policy files preconfigured for respective different combinations of at least the request type and the user jurisdiction to contain at least one data action for instructing at least one respective target subsystem to perform the at least one data action in response to a respective user request ( fig. 4, data action 264(2); ph. [0060], “Rule 260(2) also includes an action field 264(2) which provides the routing action associated with routing policy <002>. In this case, the routing action includes a destination address corresponding to Service B-development 230(3). The action field 264(2) provides “dsturi”:“b-devl.com”.”); and sending, by the one or more processors, based on a data action included in the first policy file, at least one instruction to at least one target subsystem (ph. [0061], “The service router 220 executes the routing action specified by the matched routing policy having the highest priority, in this case routing policy <002>”, i.e. the request is sent to the destination b-devl.com specified in action 264(2) in figure 4, which is Service Instance 230(3) in figure 3).
Regarding claims 4 and 11, Fan teaches the system as recited in claim 1, method of claim 8, the operation of sending at least one instruction to at least one target subsystem comprises at least one of sending the instruction via a remote procedure call or adding the instruction to a messaging queue (ph. [0061], “The service router 220 executes the routing action specified by the matched routing policy having the highest priority, in this case routing policy <002>.”; ph. [0051], “the service request may correspond to a JSON-RPC request or an XML-RPC request”), wherein the at least one target subsystem is configured to at least one of receive the remote procedure call or retrieve the instruction from the messaging queue for performing an instructed data action (fig. 3, service instance 230(3) is configured to receive the remote procedure call).
Regarding claim 14, Fan teaches the method as recited in claim 8, further comprising: determining one or more services associated with a user associated with the user request (fig. 3, service instances 230); and selecting the first policy file further includes selecting the first policy file based in part on the one or more services associated with the user ph. [0049], “The service request received by the service router 220 has a service request address corresponding to Service B, such as /b/**.”, /b/ being a request type; ph. [0059], “Application of the filter 262(2) within rule 260(2) includes determining if the identity of the user of the computing device 202 matches the identity of the test customer, and determining if the geographic location of the user of the computing device 202 is also within the U.S. In this case, the filter 262(2) includes “customer eq ‘cull.’ and ‘geo eq US’”. When the identity and location conditions of the user of the computing device 202 are met by the filter 262(2), then the service request having service request address /b/** is considered to be a match to routing policy <002>”; See fig. 4, “geo eq ‘US’” in the bottom routing policy <002>).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan as applied to claims 1 and 8 above, and further in view of Achyuth et al. (US 2020/0314104) (hereinafter Achyuth).
Regarding claims 6 and 13, Fan teaches the system of claim 1 and method of claim 8. Fan does not explicitly teach the policy file includes a data action targeting a subsystem configured to store the information related to the user at a network storage location and return information indicating the network storage location. However, Achyuth teaches the received user request is a request for information related to a user associated with the received user request (fig. 1, step 114 receive request for access to data by first device), and the policy file includes a data action targeting a subsystem configured to store the information related to the user at a network storage location (ph. [0083], “The policy engine 326 may include a statistical engine or other configuration mechanism to allow a user to identify, specify, define, or configure a caching policy and access, control and management of objects, data or content being cached by the appliance 208, and define or configure security, network traffic, network access, compression or other functions performed by the appliance 208.”; ph. [0043], “As shown in FIG. 1, as a result of the authentication process that was invoked at the step 118, the system 102 may determine (step 120) that the identity of the second user 110 (and possibly one or more additional individuals in a delegate group) has been authenticated and, based at least in part on that determination, may provide (step 122) access to the file or other data by the first device 104.”) and return information indicating the network storage location (ph. [0043], “Access to the file or other data by the first device 104 may be provided in any of numerous ways…In yet other embodiments, access to a file or other data may additionally or alternatively be provided by supplying the first device 104 with a unique access token or other mechanism that can subsequently be used to retrieve the file or other data from the system 102, or from an associated file sharing system or other repository.”; ph. [0069], “In any of the forgoing scenarios, the request sent to the storage control server(s) may, in some embodiments, include a uniform resource locator (URL) that resolves to an internet protocol (IP) address of the storage control server(s) 202c, and the token may be appended to or otherwise accompany the URL.”). One of ordinary skill in the art before the effective filing date would have been motivated to modify Fan in the manner taught by Achyuth in order to provide a secure authenticated access to the proprietary files of the services under development (Achyuth, ph. [0023]; Fan, fig. 3, Service B under development 230(3)). 
Regarding claim 7, the Fan/Achyuth combination teaches the system of claim 6, Achyuth further teaches the operations further comprising sending, to the user device, in response to the received user request, the information indicating the network storage location (ph. [0043], “In yet other embodiments, access to a file or other data may additionally or alternatively be provided by supplying the first device 104 with a unique access token or other mechanism that can subsequently be used to retrieve the file or other data from the system 102, or from an associated file sharing system or other repository.”; ph. [0069], “In any of the forgoing scenarios, the request sent to the storage control server(s) may, in some embodiments, include a uniform resource locator (URL) that resolves to an internet protocol (IP) address of the storage control server(s) 202c, and the token may be appended to or otherwise accompany the URL.”). One of ordinary skill in the art before the effective filing date would have been motivated to modify Fan in the manner taught by Achyuth in order to provide a secure authenticated access to the proprietary files of the services under development (Achyuth, ph. [0023]; Fan, fig. 3, Service B under development 230(3)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-8, and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-13 of U.S. Patent No. 11,132,242. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are fully anticipated by claims 7-13 of Pat. ‘242.

Allowable Subject Matter
Claims 2-3, 9-10, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eidson et al. (US 2019/0340388) teaches enabling log record consumers to comply with regulations and requirements regarding privacy;
Gandhi (US 2020/0341876) teaches cross-jurisdictional microservice-based cloud platform deployment;
Mosconi et al. (US 2021/0141913) teaches management of polices and user data during application access sessions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W WATHEN whose telephone number is (571)270-5570. The examiner can normally be reached M-F 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. WATHEN
Primary Examiner
Art Unit 2198



/BRIAN W WATHEN/            Primary Examiner, Art Unit 2198